Citation Nr: 0032104	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-14 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for service-connected 
pathological medial plica (medial shelf syndrome), left knee, 
with pain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1975 to August 
1977, and from August 1991 to July 1992.

This appeal arises from a February 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, in which the RO denied a claim of 
entitlement to an increased rating for service-connected 
pathological medial plica (medial shelf syndrome), left knee, 
with pain, evaluated as 10 percent disabling.  


FINDING OF FACT

The veteran's pathological medial plica (medial shelf 
syndrome), left knee, with pain, is productive of full 
extension, a limitation of flexion in the left knee to 125 
degrees, with pain on maximum flexion, and no X-ray evidence 
of abnormality; the veteran's left knee disability is not 
productive of moderate recurrent subluxation or lateral 
instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
pathological medial plica (medial shelf syndrome), left knee, 
with pain, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5260 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

All relevant facts have been properly developed.  VA has 
completed its duty to assist the appellant in the development 
of his increased rating claim.  The appellant has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran's service medical records show that in June 1975, 
during her first period of active duty, she was diagnosed 
with chondromalacia after she sought treatment for knee pain.  
Following her first period of service, in a December 1987 VA 
examination report, she was diagnosed with a painful left 
knee secondary to pathological medial plica (medial shelf 
syndrome).

In a January 1988 rating decision, the veteran was granted 
service connection for pathological medial plica (medial 
shelf syndrome), left knee, with pain, evaluated as 10 
percent disabling.  In October 1998, the RO received a claim 
of entitlement to an increased rating.  A review of the 
veteran's written statements shows that she argues that an 
increased rating is warranted for her left knee disability 
because she has swelling and constant pain.  In February 
1999, the RO denied the claim.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999). When a question arises as to which of two evaluations 
shall be assigned, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  VA also has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusions. Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

It is permissible to evaluate a veteran's service-connected 
disabilities under provisions of the schedule which pertain 
to a closely-related disease or injury which is analogous in 
terms of the function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20 (1999).  In this case, the 
RO evaluated the appellant's disability analogous to a 
limitation of knee flexion under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

The normal range of motion of the knee is 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. Part 4, Plate 
II (1999).  Under Diagnostic Code 5260, a limitation of 
flexion in the knee to 45 degrees warrants a 10 percent 
rating.  A 20 percent rating is warranted where flexion is 
limited to 30 degrees.  

The Board finds that the clinical findings of record do not 
reveal a left knee disability picture that warrants an 
evaluation in excess of the currently assigned 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  See 
38 C.F.R. § 4.7.  In this case, the Board first notes that VA 
outpatient treatment reports, dated between 1997 and 1999, 
and a 1998 service examination report (associated with the 
veteran's service in the National Guard), contain notations 
of DJD (degenerative joint disease) of the left knee, as well 
as left knee chondromalacia.  Service records also note that 
the veteran was profiled for her knee condition in April 
1992, and that she sustained an injury to her legs in May 
1991 after she fell off of a truck, apparently while on 
active duty for training.  However, this evidence contains no 
other findings relevant to the veteran's claim.  

The evidence primarily for consideration in this case 
consists of a November 1998 VA joints examination report 
which shows that the veteran complained of occasional left 
knee pain upon prolonged sitting, driving or riding in a 
vehicle, as well as pain from squatting, stooping and 
negotiating stairs.  She stated that the last occurrence of 
left knee pain had been about two weeks before.  The 
diagnosis was symptomatic medial plica (medial shelf 
syndrome), chondromalacia patella.  Of particular note, on 
examination, the veteran's left knee had extension to 0 
degrees, and flexion to 125 degrees.  Hence, a limitation of 
flexion in the left knee to 45 degrees is not shown, and an 
increased rating is not warranted pursuant to Diagnostic Code 
5260.

As for the possibility of a higher rating under another 
diagnostic code, see Schafrath, supra, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261, a 20 percent evaluation is 
warranted where extension is limited to 15 degrees.  However, 
the November 1998 VA joints examination shows that the 
veteran had full extension in her left knee.  Therefore, the 
level of limitation contemplated for a 20 percent rating 
under Diagnostic Code 5261 have not been met.  

In addition, under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 
separate 10 percent evaluation is warranted where there is 
slight recurrent subluxation or lateral instability.   
However, the November 1998 VA joints examination report shows 
that there was no instability and the veteran has not 
complained of subluxation.  Therefore the criteria for a 10 
percent evaluation under Diagnostic Code 5257 have not been 
met.  

Furthermore, in the absence of evidence of ankylosis (DC 
5256) or impairment of the tibia and fibula (DC 5262), there 
is no basis for evaluating of the veteran's disability under 
these diagnostic codes.  See 38 C.F.R. § 4.71, Diagnostic 
Codes 5256, 5262 (1999).

The Board has considered the veteran's assertions that she 
has flare-ups of pain and swelling.  In this regard, VA is 
required to take pain symptoms into account, to the extent 
they are supported by adequate pathology.  38 C.F.R. § 4.40; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995).  
In this case, the November 1998 VA joints examination report 
shows that on examination, the veteran's gait was 
unremarkable, and that she was able to squat and rise.  
Strength in the quadriceps was 5/5.  The medial plica was 
tender, and she had pain on maximum flexion.  There was no 
measurable atrophy in the quadriceps, and X-rays were 
negative.  The examiner further noted that the veteran had 
pain on maximum left knee flexion which could further limit 
functional ability during flare-ups.  However, no weakness 
was noted, and the examiner stated that it was not feasible 
to attempt to express functional loss in terms of additional 
limitation of motion as it could not be determined with any 
degree of medical certainty.  

The veteran has indicated that her left knee has pain and 
swelling which cause occasional flare-ups.  Although she is 
competent to state that she has such symptoms, the training 
and experience of the medical personnel makes their findings 
more probative as to the extent of the disability.  In this 
case, the Board finds that when the range of motion in the 
left knee is considered together with the lack of evidence 
showing functional loss (to include the a finding of 5/5 
quadriceps muscle strength, and no finding of weakness or 
muscle atrophy), there is insufficient evidence of objective 
pain on motion, or any other functional loss, to warrant a 
rating in excess of 10 percent.  In light of the foregoing, 
the Board concludes that the preponderance of the evidence is 
against rating in excess of 10 percent, even with 
consideration of functional loss.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261; DeLuca, 
supra.  The Board notes that since Diagnostic Code 5257 is 
not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 
and 4.45, as interpreted in DeLuca, do not apply.  Johnson v. 
Brown, 9 Vet. App. 7, 9 (1996). 

In view of all of the foregoing, the Board finds that the 
overall symptomatology and pathology of the veteran's 
currently diagnosed pathological medial plica (medial shelf 
syndrome), left knee, with pain is inconsistent with the 
presence of more than a 10 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  To that extent, the written 
testimony of the veteran as to an increased level of severity 
of the disability at issue is unsupported.  

Review of the record reveals that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1999). This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).

In reaching this decision, the Board has considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claim, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









ORDER

A rating in excess of 10 percent for pathological medial 
plica (medial shelf syndrome), left knee, with pain, is 
denied.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 

